Greenbaum, J. (concurring):
I concur. The judgment for $5,915.50 heretofore entered upon the plaintiff’s motion for judgment upon the pleadings *480having been affirmed by this court upon appeal and no appeal having been taken to the Court of Appeals from the judgment of affirmance, is a conclusive adjudication of the right of the plaintiff to recover from defendant the sum of $200 monthly during her lifetime.
Judgment modified as directed in opinion and as so modified affirmed, with costs to plaintiff. Settle order on notice.